DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 is objected to because of the following informalities:  
In line 2 of claim 17, the word “comprises” is repeated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the portion” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the portion of the discharge line”.
Claim 17 is rejected by the virtual dependency of claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (2020/0094185).
Regarding claim 1, Iwata discloses a desuperheater of a heating, ventilation, and/or air conditioning (HVAC) system (see figure 1), comprising: 
a first conduit (110) defining a first fluid flow path configured to receive a refrigerant (see figure 1); 

an inlet (41) of the second conduit (42, 30, and 41) configured to receive a fluid (air) into the second fluid flow path (10; see figure 1-3); and 
a ventilation hole (12a) disposed in the second conduit (42, 30, and 41) and configured to vent water vapor (air) from the second fluid flow path (10; see figures 1-3).
Though Iwata fails to disclose the fluid is collected water however, since Iwata discloses a fluid to passes to the second conduit, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the desuperheater of Iwata by substituting the fluid with a water in order to obtain predictable result which to perform heat transfer between water and refrigerant (see MPEP 2143 section B).
Regarding claim 2, Iwata discloses the second conduit (42, 30, and 41) comprises a casing (30) surrounding the first conduit (110), and the second fluid flow path (10) is defined between the casing (30) and the first conduit (110; see figures 1-3).
Regarding claim 4, Iwata discloses the second conduit (42, 30, and 41) comprises a plurality of ventilation holes (12a) disposed therein and configured to vent water vapor therefrom (see figures 1-3).
Regarding claim 5, Iwata discloses heat exchange fins (110a) extending radially between the first conduit (110) and the second conduit (42, 30, and 41), and within the second fluid flow path (10; see figures 1-3).
Regarding claim 14, Iwata discloses the first conduit (110) is integral with a portion of a compressor discharge line or a condenser discharge line (the line portion which associated with condenser 103; see figure 1).
Regarding claim 15, Iwata discloses a heating, ventilation, and/or air conditioning (HVAC) system (see figures 1-3), comprising: 
a discharge line (110) through which a refrigerant flows (see figure 1); and 
a casing (30) surrounding a portion of the discharge line (110) and defining a second fluid flow path (42, 30, and 41) between the casing (30) and the portion of the discharge line (110), wherein the casing (30) includes an inlet (41) configured to receive a fluid (air) into the second fluid flow path (41, 30 and 42; see figures 1-3), and wherein the casing (30) includes ventilation holes (12a) configured to vent water vapor (air) from the second fluid flow path (42, 30, and 41; see figures 1-3).
Though Iwata fails to disclose the fluid is collected water however, since Iwata discloses a fluid to passes to the second conduit, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the desuperheater of Iwata by substituting the fluid with a water in order to obtain predictable result which to perform heat transfer between water and refrigerant (see MPEP 2143 section B).
Regarding claim 16, Iwata discloses the portion of the discharge line (110; the upper portion of the line 110) is separate from, and coupled to, an additional portion of the discharge line (the lower portion of line 110) upstream of the portion (the upper portion of the line 110; see figure 1).
Regarding claim 18, Iwata discloses a compressor (103) and a condenser (104), wherein the discharge line (110) is a compressor discharge line from the compressor or a condenser discharge line from the condenser (103; see figure 1).

Claims 6-8 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Cowans et al. (7,661,460).
Regarding claim 6, Iwata fails to disclose the heat exchange fins comprise perforations configured to enable a flow of the collected water across the heat exchange fins and through the second fluid flow path.
Cowans teaches a heat exchangers which comprises perforations (19) configured to enable a flow of the collected water across the heat exchange fins (18) and through the second fluid flow path (22 and 16; see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the desuperheater of Iwata to incorporate the perforations as taught by Cowans in order to enhance fluid flow and heat transfer.
Regarding claim 7, Iwata as modified discloses the heat exchange fins (110a) comprise curved cross-sectional profiles (see figure 5 of Cowans) between the first conduit (110) and the second conduit (41, 30 and 42; see figure 1 of Iwata and figure 5 of Cowans).
Regarding claim 8, Iwata discloses a heat exchange fin (110a) extending between the first conduit and the second conduit (see figure 1).
However, Iwata fails to disclose a heat exchange fin extending radially, wherein the heat exchange fin comprises a spiral or helical shape about a longitudinal axis of the desuperheater.
Cowans teaches a heat exchangers which comprises a heat exchange fin (18) extending radially (see figures 5-7), wherein the heat exchange fin (18) comprises a spiral or helical shape about a longitudinal axis of the desuperheater (see figures 5-7).

Regarding claim 19, Iwata discloses a heat exchange fin (110a) extending between the portion of the discharge line (110) and the casing (30), and within the second fluid flow path (10; see figure 1).
However, Iwata fails to disclose a heat exchange fin extending radially.
Cowans teaches a heat exchangers which comprises a heat exchange fin (18) extending radially (see figures 5-7).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the desuperheater of Iwata to incorporate the claimed fin structure as taught by Cowans in order to enhance heat transfer by extend the heat transfer time between the two fluid.
Regarding claim 20, Iwata fails to disclose the heat exchange fins comprise perforations configured to enable a flow of the collected water across the heat exchange fins and through the second fluid flow path.
Cowans teaches a heat exchangers which comprises perforations (19) configured to enable a flow of the collected water across the heat exchange fins (18) and through the second fluid flow path (22 and 16; see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the desuperheater 
Regarding claim 21, Iwata as modified discloses the heat exchange fins (110a) comprise curved cross-sectional profiles between the portion of the discharge line (110) and the casing (30; see figures 6-7 of Cowans).

Allowable Subject Matter
Claims 25-29 are allowed.
Claims 3, 9-13, 17 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763